




EXHIBIT 10.12

 

PARENT GUARANTY

This PARENT GUARANTY (as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Guaranty”), dated as of November 8,
2006, is made by HECLA HOLDINGS INC. (to be known as Hecla Mining Company), a
Delaware corporation (the “Guarantor”) in favor of THE BANK OF NOVA SCOTIA
(“Scotia Capital”), as administrative agent (together with its successor(s)
thereto in such capacity, the “Administrative Agent”) for each of the Secured
Parties (capitalized terms used herein have the meanings set forth in or
incorporated by reference in Article I).

W I T N E S S E T H:

WHEREAS, pursuant to a Credit Agreement, dated as of September 12, 2005 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among Hecla Mining Company (to be
known as Hecla Limited), a Delaware corporation (the “Borrower”), the Lenders,
the Administrative Agent, N M Rothschild & Sons Limited (“Rothschild”), as
Technical Agent, and Scotia Capital and Rothschild, as Arrangers, the Lenders
and the Issuer have extended Commitments to make Credit Extensions to the
Borrower;

WHEREAS, pursuant to a Second Amendment to Credit Agreement, dated as of
November 8, 2006 (the “Second Amendment”; the Existing Credit Agreement, as
amended by the Second Amendment is hereinafter referred to as the “Credit
Agreement”), among the Borrower, the Lenders and the Administrative Agent, and
acknowledged and accepted by the Guarantor, the Guarantor has agreed to be bound
by the terms of, the Credit Agreement and each other Loan Document to be
executed by the Guarantor;

WHEREAS, as a condition precedent to the effectiveness of the Second Amendment,
the Guarantor is required to execute and deliver this Guaranty; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

 


--------------------------------------------------------------------------------


“Borrower” is defined in the first recital.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the second recital.

“Guarantor” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Rothschild” is defined in the first recital.

“Scotia Capital” is defined in the first recital.

“Second Amendment” is defined in the second recital.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

 

SECTION 2.1. Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each Obligor now or hereafter existing, whether
for principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.1.9 of the Credit Agreement, whether or not a claim for post-filing
or post-petition interest is allowed under applicable law following the
institution of a proceeding under bankruptcy, insolvency or similar laws), fees,
Reimbursement Obligations or expenses (including all such amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of
Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C.
§502(b) and §506(b)); and

(b) indemnifies and holds harmless each Secured Party for any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by such
Secured Party in enforcing any rights under this Guaranty;

provided, however, that the Guarantor shall only be liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. This Guaranty
constitutes a guaranty of payment when due and not of collection, and the
Guarantor specifically agrees that it shall not be necessary or required that
any Secured Party exercise any right, assert any claim or demand or enforce any
remedy whatsoever

 


--------------------------------------------------------------------------------


against any Obligor or any other Person before or as a condition to the
obligations of the Guarantor hereunder.

SECTION 2.2. Reinstatement, etc. The Guarantor hereby agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is invalidated,
declared to be fraudulent or preferential, set aside, rescinded or must
otherwise be restored by any Secured Party, including upon the occurrence of any
Default set forth in Section 8.1.9 of the Credit Agreement or otherwise, all as
though such payment had not been made.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
The Guarantor guarantees that the Obligations will be paid strictly in
accordance with the terms of each Loan Document under which they arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of the Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Secured Party

(i) to assert any claim or demand or to enforce any right or remedy against any
Obligor or any other Person (including any other guarantor) under the provisions
of any Loan Document or otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or

 


--------------------------------------------------------------------------------


departure from, any other guaranty held by any Secured Party securing any of the
Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.

SECTION 2.4. Setoff. The Guarantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party, without the requirement that
any notice be given to the Guarantor (such notice being expressly waived by the
Guarantor), upon the occurrence and during the continuance of any Default
described in Section 8.1.9 of the Credit Agreement or, with the consent of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, to set-off and appropriate and apply to the payment of the
Obligations (whether or not then due, and whether or not any Secured Party has
made any demand for payment of the Obligations), any and all balances, credits,
deposits, accounts or moneys of the Guarantor then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 4.8 of the Credit
Agreement. Each Secured Party agrees to notify the Guarantor and the
Administrative Agent after any such setoff and application made by such Secured
Party; provided further, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.

SECTION 2.5. Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that any Secured Party secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be.

SECTION 2.6. Postponement of Subrogation, etc. The Guarantor agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall the Guarantor seek or
be entitled to seek any contribution or reimbursement from any Obligor, in
respect of any payment made under any Loan Document or otherwise, until
following the Termination Date. Any amount paid to the Guarantor on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Secured Parties and shall immediately be paid and turned
over to the Administrative Agent for the benefit of the Secured Parties in the
exact form received by the Guarantor (duly endorsed in favor of the
Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 2.7;
provided, however, that if the Guarantor has made payment to the Secured Parties
of all or any part of the Obligations and the Termination Date has occurred,
then at the Guarantor’s request, the Administrative Agent (on behalf of the
Secured Parties) will, at the expense of the Guarantor, execute and deliver to
the Guarantor appropriate documents (without recourse and without representation
or warranty) necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from such payment. In furtherance of
the foregoing, at all times prior to the Termination Date, the Guarantor shall
refrain from taking any action or

 


--------------------------------------------------------------------------------


commencing any proceeding against any Obligor (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made under this Guaranty to any Secured Party.

SECTION 2.7. Payments; Application. The Guarantor hereby agrees with each
Secured Party that

(a) all payments made by the Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and in
accordance with Sections 4.6 and 4.7 of the Credit Agreement, free and clear of
and without deduction for any Taxes, the Guarantor hereby agreeing to comply
with and be bound by the provisions of Sections 4.6 and 4.7 of the Credit
Agreement in respect of all payments made by it hereunder and the provisions of
which Sections are hereby incorporated into and made a part of this Guaranty by
this reference as if set forth herein; provided, that references to the
“Borrower” in such Sections shall be deemed to be references to the Guarantor,
and references to “this Agreement” in such Sections shall be deemed to be
references to this Guaranty; and

(b) all payments made hereunder shall be applied upon receipt as set forth in
Section 4.7 of the Credit Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to continue to make Credit Extensions
under the Credit Agreement, the Guarantor represents and warrants to each
Secured Party as set forth below.

SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article VI of the Credit Agreement
(as of the dates required to be made under the Credit Agreement), insofar as the
representations and warranties contained therein are applicable to the Guarantor
and its properties, are true and correct in all material respects, each such
representation and warranty set forth in such Article (insofar as applicable as
aforesaid) and all other terms of the Credit Agreement to which reference is
made therein, together with all related definitions and ancillary provisions,
being hereby incorporated into this Guaranty by this reference as though
specifically set forth in this Article.

SECTION 3.2. Financial Condition, etc. The Guarantor has knowledge of each other
Obligor’s financial condition and affairs and that it has adequate means to
obtain from each such Obligor on an ongoing basis information relating thereto
and to such Obligor’s ability to pay and perform the Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. The Guarantor acknowledges and agrees that the
Secured Parties shall have no obligation to investigate the financial condition
or affairs of any Obligor for the benefit of the Guarantor nor to advise the
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any other Obligor that might become known to any Secured Party at any
time, whether or not such Secured Party knows or believes or has


--------------------------------------------------------------------------------


reason to know or believe that any such fact or change is unknown to the
Guarantor, or might (or does) materially increase the risk of the Guarantor as
guarantor, or might (or would) affect the willingness of the Guarantor to
continue as a guarantor of the Obligations.

SECTION 3.3. Best Interests. It is in the best interests of the Guarantor to
execute this Guaranty inasmuch as the Guarantor will derive substantial direct
and indirect benefits from the Credit Extensions made from time to time to the
Borrower by the Lenders and the Issuers pursuant to the Credit Agreement, and
the Guarantor agrees that the Secured Parties are relying on this representation
in agreeing to make Credit Extensions to the Borrower.

ARTICLE IV

COVENANTS, ETC.

 

The Guarantor covenants and agrees that, at all times prior to the Termination
Date, it will perform, comply with and be bound by all of the agreements,
covenants and obligations contained in the Credit Agreement (including Article
VII and Section 8.1.9 of the Credit Agreement) which are applicable to the
Guarantor or its properties, each such agreement, covenant and obligation
contained in the Credit Agreement and all other terms of the Credit Agreement to
which reference is made in this Article, together with all related definitions
and ancillary provisions, being hereby incorporated into this Guaranty by this
reference as though specifically set forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

 

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon the Guarantor and its successors, transferees
and assigns and shall inure to the benefit of and be enforceable by each Secured
Party and its successors, transferees and assigns; provided, however, that the
Guarantor may not (unless otherwise permitted under the terms of the Credit
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders.

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by the Guarantor from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to Section 10.1 of the Credit
Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 


--------------------------------------------------------------------------------


SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement, or set forth on the signature pages
hereto, or at such other address or facsimile number as may be designated by
such party in a notice to the other party. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any such notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.

SECTION 5.5. Release of Guarantor. Upon the occurrence of the Termination Date,
this Guaranty and all obligations of the Guarantor hereunder shall terminate,
without delivery of any instrument or performance of any act by any party.

SECTION 5.6. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 5.7. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.8. Severability. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 5.9. Governing Law, Entire Agreement, etc. THIS GUARANTY WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Guaranty and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

SECTION 5.10. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER OR THE GUARANTOR
IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE

 


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE GUARANTOR IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED FOR THE GUARANTOR ON ITS SIGNATURE PAGE HERETO. THE GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

SECTION 5.11. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT (ON BEHALF OF
ITSELF AND EACH OTHER SECURED PARTY) AND THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE ISSUER OR THE GUARANTOR
IN CONNECTION THEREWITH. THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND
THE ISSUER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 5.12. Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile shall
be effective as delivery of an original executed counterpart of this Guaranty.

 







--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its Authorized Officer as of the date first above written.

HECLA HOLDINGS INC. (to be known as Hecla Mining Company)

 

By:_________________________________

 

Name:

 

Title:

 

Address:

6500 Mineral Drive

 

Suite 200

 

Coeur d’Alene, Idaho 83815

 

Facsimile No.:      (208) 292-5509

 

Attention:

Lewis E. Walde

 

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

THE BANK OF NOVA SCOTIA,

as Administrative Agent

 

By:_________________________________

 

Title:










--------------------------------------------------------------------------------